 COMMERCIAL HEATING & SERVICE CO.Commercial Gas Boiler & Heating Co. and MarjorieKoosed, Dennis Malkin,and BelindaMalkin, Co-Partners d/b/a Commercial Heating and ServiceCo.andPipe Fitters Local Union 120, United Asso-ciation of Journeymen & Apprentices of the Plumb-ing and Pipe Fitting Industry of the United Statesand Canada, AFL-CIO. Case'8-CA-7667June 27, 1974DECISION AND ORDERBy MEMBERS JENKINS, KENNEDY, AND PENELLOOn March 29, 1974, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supporting briefs,and the Respondent filed a brief in answer to theexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.i In its exceptions, the Charging Party contends that the AdministrativeLaw Judge erred by refusing its request for an extension of time in which tofile its brief, and implies the brief was not considered by him. The recordreveals the Administrative Law Judge received the brief 5 days before theDecision issued, which is ample time for him to have considered it In anyevent, the Board has considered the brief as part of the record in this caseand finds the Charging Party was in no way prejudiced by the AdministrativeLaw Judge's refusal to extend the time for receipt of briefs. Accordingly, wefind this exception to be without meritDECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: A hearingin this proceeding was held on February 21 and 22, 1974,at Cleveland, Ohio, on complaint of the General Counselagainst Commercial Gas Boiler & Heating Co. and Marjorie109Koosed, Dennis Malkin, and Belinda Malkin, Co-Partnersd/b/a Commercial Heating and Service Co., herein jointlycalled the Respondent. The complaint issued on January 24,1974, upon a charge originally filed on May 4, 1973, andamended on January 24, 1974. The sole issue is whether theRespondent unlawfully refused to bargain with Pipe FittersLocal Union 120, United Association of Journeymen &Apprentices of the Plumbing and Pipe Fitting Industry ofthe United States and Canada, AFL-CIO, herein called theUnion or Local 120, in violation of Section 8(a)(5) of theAct.Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTCommercial Gas Boiler & Heating Co., a corporation, isengaged in the sale and installation of heating equipment oncommercial, industrial, and residential properties, with itsprincipal place of business in Cleveland, Ohio. Annually itderives gross revenues in excess of $500,000, and annuallyit receives products valued in excess of $50,000 directly fromout-of-state sources.Commercial Heating and Service Co. is a copartnershipowned by Marjorie Koosed, Dennis Malkin, and BelindaMalkin, engaged in the sale and installation of beatingequipment, also with its principal place of business in Cleve-land, Ohio. Annually this partnership derives gross revenuesin excess of $500,000, and annually it receives productsvalued in excess of $50,000 directly from out-of-statesources.I find that both these companies are engaged in com-merce within the meaning of the Act.IITHE UNION INVOLVEDI find that Pipe Fitters Local Union 120, United Associa-tion of Journeymen & Apprentices of the Plumbing andPipe Fitting Industry of the United States and Canada,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. A Picture of the CaseSanford Malkin is a heating engineer who for 20 years hasbeen in the business of selling boiler and other heatingequipment, installing it, and servicing it. He incorporatedhis operation in 1953, calling it Commercial Gas & HeatingCo.; the corporation was still in existence at the time of theevents giving rise to this proceeding. Malkin has, over theyears, contracted to fulfill both union and nonunion jobs;at times some of his employees were members of Pipe Fit-ters Local 120, the Charging Party here. At times he had nounion members working for him at all. Always a percentage,if not all, of his employees were nonunion. And, of course,when some employees were in the union, he paid themunion scale-both hourly rate and fringe benefits; when212 NLRB No. 15 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey were not,as wasmost often thecase,he paid them onwhatever basis he could arrange with them individually.Late in 1970, he decided to separatethe union as againstnonunion parts of hisbusinessinto a more clearly definablearrangement.On January 1, 1971, he put together a formalpartnership called CommercialHeatingand Service Co.,and from then on didall his nonunionjobs-againselling,installing,and servicing heating and such equipment-as hesimultaneously continued to do under the corporate namefor hisunionjobs. He made his three children the partnersand owners of the nonunion business; they were then stu-dents, a boy, age 19, and two girls, age 20 and 21. At thehearing Malkin candidly conceded he did this in part forIRS purposes and in part to provide for inheritance. Thechildren, still students away from home now, simply havenothing to do with the business of either the corporation orthe partnershipFor the past 10 years, the Union has been nibbling awayatMalkin trying to get him to gounion,but with littlesuccess.There came a time-in 1969-when Malkin joineda multiemployer association, the Mechanical ContractorsAssociation of Cleveland (MCAC),in the nameof the cor-poration; this, of course, was only with respect to his unionjobs, or union employees. Things continued on in this fash-ion, with six or eight of Malkin's employees working on theunion side of his operation, and six always on the nonunionportion The Union lived with this arrangement all the time.But in March 1973 it decided enough was enough, anddemanded that Malkin discontinueall nonunionjobs, thathe work only with union members and stop hiring peopleon any basis except full payment-direct and indirect ascalled for in the area contract between the Union andMCAC. Malkin took the position that he could not affordto do that, what with his nonunion jobs being in the "ghet-to," in the disadvantaged, or government, construction areaof the business.The complaint here being considerednow allegesMalkin's entire operation was always covered by his con-tract, not just his occasional union members but all of hisemployees. It says his membership in MCAC, which heaccepted in 1969, affected his then nonunion members aswell, that the partnership formality was a paper shell thatnever really divided his business so as to bring into beingtwo separate companies, or employers. And in the end theGeneral Counsel asks that all Malkin's employees-no mat-ter by what technical legal entity they seemed to be em-ployed-be declared covered by the MCAC multiemployercontract, today and retroactively to 1969. In terms of moneyremedy, he demands that Malkin now pay to all of hisemployees-back to 6 months before the filing of the charge(see Sec. 10(b) of the statute)-the difference between unionand nonunion scale, about $3 for every hour worked sinceapproximately October 1972.In defense, the Respondent contends the nonunion em-ployees were never covered by Malkin's contract withMCAC via his corporation, that they were never repre-sented by the Union in collective bargaining at all, and thattherefore there can be no finding of illegal refusal to bargainas to them, to say nothing of any conclusion that they werealways underpaid because theunioncontract called forhigher wages than they received.B. The Pertinent FactsThere are Board decisions which turn upon the questionwhether two companies, separate entities in a legal sense,are nevertheless to be deemed a single employer for purpos-es of application of several sections of this statute. I findthatMalkin's two companies-his corporation and thepartnership-for purposes of this proceedingare a singleemployer. The principaltestisunified day-to-day controland supervision of labor relations, that is, single-mindeddetermination of those aspects of any business which affectthe conditions of employment of the employees. The twobusinesses are exactly of thesamekind, the skills practicedby the employees are the same, the office and shop of bothare thesame,the hiring all centers upon Malkin himself forfinal approval-albeit he has two subordinatemanagerswho report to him, the funds are mingled, and Malkin func-tions literally as the boss-financial and otherwise-overboth operations. But most significant of all, if Malkin is notthe day-to-day boss of a truly unified business enterprise, itmeans that the partnership has no top management at all,for the children go to school and know nothing of what isgoing on-even assuming they care.This finding of single employer does not, however, dis-pose of theissueof the caseMalkin Joined the MCAC in1969, he was still a member in 1973, his entire operation isa singlebusiness-ergo, according to the General Counsel,the "Respondent" violated Section 8(a)(5) when in 1973 itrefused to acknowledge Local 120 as bargaining agent of itsnonunionemployees and admit that the MCAC contractgoverned their conditions of employment. This one-sidedview of the total picture of the case suggests a Picasso draw-ing-half a face, a very large eye, one ear, part of a mouth,and a candle shedding light but suspendedin air.The reali-ties of human experience always show instead a more com-pletepicture,acoherentstory,abalancedandunderstandable portrayal of life. This is not the first time aunion seeking to organize a nonunion employer was satis-fied, or had to be satisfied, with making progress a little stepat a time. And in the jockeying for advantage between thedisputants, the line of advance sometimes goes forward andsometimesrecedes If at any given moment union and em-ployerare inagreement that only some of the employeecomplement will be union represented, and work underunion conditions, and if their joint conduct shows imple-mentation in fact of such understanding, their agreementdoesnot ceaseto be a fact of life merely because theysimultaneously sign a 40-page contract that really has noapplication to a substantial segment of the working force.This is the Respondent's true defense. It contends thatMalkin's nonunion employees, a number of whom he al-ways had, were always excluded from any contract theCompany may have signed with Local 120, this regardlessof whether or not the two entities be considered as one. TheUnion now asserts there never was such a collateral under-standing, and in support it offered the testimony of three ofits business representatives, each of whom said at the hear-ing he never knew, before March 1973, that Malkin's busi-ness, orbusinesses, useda singlenonunion employee. Onthis total record, I do not credit their denials.Icredit instead the testimony of Malkin. Apart from the COMMERCIAL HEATING & SERVICE CO.question of the Union's knowledge of his nonunion opera-tions, most of what he related, and that is set out below, wasnot significantly denied by the opposing witnesses. The sto-ry started in 1963 when Malkin had eight regular pipefitteremployees. He made an arrangement with Local 120 thattwo of the eight should be members of the Union and workunder union conditions. The General Counsel proved thatin his then corporate name Malkin signed a contract onMarch 7, 1963; it is in evidence and shows a multiemployeragreement between Local 120 and the MCAC. Malkin hadno relationship either with the Association or the making ofthat contract. Asked what the signature page of the agree-ment was, Malkin answered: "It is a photocopy of my signa-ture at the back of a book which I signed back as of this datepermitting me to have two of my employees in the unionand the remaining six not . . . because the Union did notwant the company,per se.They wanted two of my men inthe Union." The contract bears the signatures, on behalf ofthe Union, of Donahue, Dingow, and Walsh, three profes-sionaland long-time business representatives. These mentook no issue with Malkin's clear testimony, yet on thewitness stand they swore they knew nothing about Malkin'snonunion work until 1973. I do not know why the GeneralCounsel placed that 1963 document in evidence; in the lightof Malkin's absolutely credible testimony it was literally ameaningless scrape of paper so far as this case is concerned.The two union men of 1963 soon left and Malkin contin-ued a completely nonunion operation again until 1967..Afair reading of the testimony about what happened then andthereafter warrants an inference that Malkinwas no lessinterested in having some of his employees be regular unionmembers as was the Union later, in 1973, that they all bemembers. The difficulty throughout was that whereas theUnion, logically, would have liked all of Malkin's people tobe covered by union contract, Malkin felt that the nature ofhis business made it economically impossible. He said, andagain no one contradicted him, that the kind of jobs he,often bids for are low grade, only service, "ghetto" typecontracts, without enough money to pay union scale andbenefits.Be that as it may, there was another arrangement betweenMalkin and Local 120 in 1967. It is evidenced, in part, inthe form of a letter between them detailing an oral under-standing (1) that Malkin could have threeclassA and fiveclass B men,(2) that all these employees should becomeunion members, (3) that Local 120 would produce agree-ments signed by each of the men individually guaranteeingthey would stay with Malkin for 5 years and not seek oraccept work elsewhere, and (4) that Malkin would keepthem for 5 years "as long as it is economically feasible forus to do so." None of the individualcommitmentswas everproduced, Malkin never signed any kind of contract withthe Union, and he regularly continued to take both unionand nonunion contract jobs. On the union jobs he paidunion wages; on the nonunion ones he gave what was calledclass B wages-variously said at the hearing to be $2.50 or$3 less per hour than union scale. For all of his people hesentmonthly payments to the Union for pension, insurance,etc., based on the payroll.In 1969 Malkin, in his corporatename, joined the MCAC.He concedes his corporation-which, as now revealed, is111that part of his single-employer enterprise which operateson union conditions-then became bound by the 1967-70multiemployer contract Local 120 had with the Association,and continued to be bound by the successor 1970-73 con-tract.Malkin never resigned from MCAC and at the hear-ing he expressed the view his corporation, now operatingonly a single union job in a location 400 miles away fromCleveland, is today bound by the Association's 1973-76contract with Local 120.Of special importance here is Malkin's explanation, againnot really contradicted, of how the class A and class Bbusinesses operated for 3 years, until the end of 1970, whenhe changed the system. To start with, the entire class Bconcept-a union member being paid $3 per hour less thanscale-did complete violence to whatever contract Local120 had with any employer. To say, therefore, that in 1969Malkin became bound by the MCAC contract, even withrespect to his nonunion employees, is a play on words. Hedid not. One wonders whether Mickey Donahue, 10 yearsan AFL Pipe Fitter business agent, would say to out-of-work members of his Union that pipefitters cutting theUnion's scale by working for $3 an hour below contractterms are union members and covered by union contract.Malkin said his arrangement with the Union was that hewould pay the class B men the lesser rate whenever hesuccessfully bid on a nonunion job, and just so long as theproject on which these men worked, large or small, wasentirely nonunion. In the event it ever developed there wereany union craftmen on that job-no matter what craft-theB men had to be paid full class A rates for their entireperformance there, no matter how much Malkm's bid hadbeen.'Towards the end of 1970 Malkin decided he could notcontinue to operate this way-not knowing in advance whathis labor on a nonunion contract job would cost him. Hetherefore made a clean break between union and nonunionoperations, taking union jobs in the corporate name andnonunion ones under the partnership. And he discontinued,at the start of 1971, sending welfare, pension, and vacationmoney to the Union for any of the nonunion employees.Asked at the hearing whether the Union was aware of thefact that he abolished the B rate, he answered: "They were,they make the payroll." Neither the Union nor the General°From Malkin's testimony:The Union said that the A and B men did the same The unionstatement was that the B rate was to be paid whenever the Bmen wereon jobs that no other union construction activity was involved. If therewere other trades on the job, even though the man was aB man, heultimately got the A rate which is what I was toldIf he [the B man] worked a job for 3 months and there was a plumberputting in the toilet, the whole thing would become A rateWhenever other trades were on their remodeling job where they werecarrying cards, whether it be a bricklayer or a carpenter or a plumber,in order to keep peace in the family, that was an A rated Job and A ratedmen would be employed on that job 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel tookissuewith this statement at the hearing. I takeit to mean the Union, in one way or another, looked overhis shoulder to ascertain the correctness of the monthlyreport he sent to the Union accompanying his contributioncheck.Malkin also testified that from time to time during 1971and 1972 some of his union employees complained to Local120 about nonunion employees of Malkin's working tooclose to their projects-it irritated them. According to Mal-kin he received telephone calls from all three of the Union'srepresentatives-Donahue,Dingow, and Walsh-aboutthis.He said he explained to them why he had had toseparate the groups, because he could not afford A rates onthe nonunion jobs, and was told by the agents "I shouldkeep them separate," meaning union as against nonunionemployees, and "I was told to keep the nonunion men offthe job at thetimethat the union men are there even if theywere doing a different function."The union agents denied any such conversations Theirdenialsmust be appraised together with the position of theUnion taken later, in the spring of 1973, when, according toitswitnesses, it for the first time learned Malkin was doingany nonunion jobs at all. The Union complained to theMCAC about ajob Malkin was doing in March, contendinghe was violating the MCAC contract, and arguing theUnion had a right to file a grievance under the contract. Theissuewas considered at several monthly meetings of thepoint conference committee under the MCAC contract, em-ployer representatives sitting opposite Local 120 officers.Malkin personally appeared at thefirst,on April 4, 1973 Heexplained the history of his business vis-a-vis the Union, ashe did at the hearing here-how the Union always knewand approved of his two-sided operations. The position ofthe MCAC, as reflected in theminutes ofsome of the meet-ings of the joint conference, was "the Malkin case is notsubject to consideration by the Joint Conference Commit-tee," "they do not believe that the Malkin case is arbitra-ble," "MCA did not view the matter as a violation of theAgreement," "Malkin's operation of a nonunion shop wasa matter between Local 120 and Sanford Malkin," "MCAhas no right to dictate method of business operations to anyof its members." More important, however, is the positionof the Union expressed at the very first meeting, on April4.After all of the talk about union and nonunion work doneby Malkin, "The Union stated that Mr. Malkin must makea choice between operating completely on a union shopbasis or a nonunion shop basis."The above quotations are from the regularly kept minutesof the joint conference committee meetings The minutes ofprior meetings are normally read and approved at the next;it is conceded the Union never raised any question, to thecommittee itself, about the accuracy of the minutes as re-ceived in evidence here; the member of MCAC who regu-larly is in attendance and prepares them from his notestestified for the Respondent and vouched for their correct-ness and regularity Local 120's business agents tried tocreate a doubt as to their reliability at this hearing, but theirsuggested alternate story of what was really said at themeetings is ambiguous,vague, and cannot serve to offset thepersuasiveness of the documents under the circumstances.Moreover, for the Union to tell Malkin in 1973 he had tochoose one or the other-union or nonunion-is entirelyconsistentwith the total story of the past.The truth of the matter is the Union always knew Malkindid part of his business with a cadre of employees neverrepresented by the Union. It is highly unlikely, for the least,that an AFL construction union in the city of Clevelandwould not notice sudden, complete, and permanentelimina-tion of five or six employees from a single contractor'smonthly reporting statement, reflecting substantial reduc-tion in money contributions to Union-controlled funds. Therational explanation for the Union's silence on that score allthrough 1971 and 1972 is that offered by Malkin-that itdid no more than reflect continued understanding betweenhim and Local 120 that Malkin used some employees repre-sented by the Union and others who stood entirely apartfrom any collective bargaining at all I credit Malkin andfind the union agents told him a number of times duringthose 2 years to keep his nonunion jobs under cover, so tospeak, and not embarrass the Union too muchIfind that the MCAC contract never covered Malkin'snonunion employees, first working under his corporatename and since 1971 working under the partnership name.I find the Union never represented this identified group ofworkmen. I find the Respondent was never under legalobligation to bargain with Local 120 for these employeesand that therefore it did not violate Section 8(a)(5) of theAct as alleged in the complaint. When Malkin picked up thegauntlet thrown by the Union at the MCAC conference andwent 100 percent nonunion in Local 120's jurisdiction, hisunion employees left him. The Union refused to send himany more. It filed 8(a)(3) charges against Malkin, but theywere dismissed. A few months later some of these craftsmencould find no other work and came to Malkin, now willingto accept nonunion wages; some were taken on. Under-standably the Union wants to represent these people. Theway to do it is by organizing, by producing authorizationcards, by filing a petition with the Board. Representationcannot be achieved by bludgeoning the employer via anexisting contract that never had anything to do with theemployees involved.ORDER'I hereby recommend that the complaint be, and it herebyis,dismissed.2 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Ordef herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes